DETAILED ACTION
This Office action is in response to the applicant's filing of 02/02/2021.
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Preliminary amendments, filed on 07/19/2021, canceled claims 1-52 and newly added claims 53-72. Claims 53-72 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/23/2021 and 03/24/2022 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,891,641 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 10,891,641 recite the entirety of limitations of claims 53-72 of the instant application. For example, application claims 53, 61, and 69 are anticipated by patent claims 1 and 6 because patent claims 1 and 6 recite additional features such as “retrieve, by a point of sale terminal, an electronic indication of the account number associated with the consumer device, wherein the electronic indication of the account number is generated by a reader device of the point of sale terminal based on a digital representation of the account number provided to the reader device of the point of sale terminal; generate, by the point of sale terminal, a request for authorization that comprises the merchant identifier, the account number determined by the point of sale terminal, and a transaction amount, wherein the request for the authorization does not include the promotion identifier, wherein the merchant identifier in combination with the account number facilitates identification of a promotion by a promotion identifying module in communication with the point of sale terminal via the network, and wherein the merchant identifier and the account number are encrypted within the request for the authorization without the promotion identifier;” wherein application claims 53, 61, and 69 do not recite these features and are essentially broader than patent claims 1 and 6. Therefore patent claims 1 and 6 of Patent No. 10,891,641 is in essence a “species” of the generic invention of application claims 53, 61, and 69. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 54-60 (Dependent on claim 53), claims 62-68 (Dependent on claim 61), and claims 70-72 (Dependent on claim 69) do not cure the deficiencies of the independent claims. Appropriate correction is required.
Claims 53-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 11,037,182 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 11,037,182 recite the entirety of limitations of claims 53-72 of the instant application. For example, application claims 53, 61, and 69 are anticipated by patent claims 53, 60, and 67 because patent claims 53, 60, and 67 recite additional features such as “wherein the account number is provided to the point of sale terminal via encoded data or a near field communication tag associated with a mobile device,” wherein application claims 53, 61, and 69 do not recite these features and are essentially broader than patent claims 53, 60, and 67. Therefore patent claims 53, 60, and 67 of Patent No. 11,037,182 is in essence a “species” of the generic invention of application claims 53, 61, and 69. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 54-60 (Dependent on claim 53), claims 62-68 (Dependent on claim 61), and claims 70-72 (Dependent on claim 69) do not cure the deficiencies of the independent claims. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 53-72 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 53-72 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 53, 61, and 69 recite an apparatus, method, and computer program product for modifying a transaction based on a predefined transaction value correlating to a promotion identifier. Under Step 2A, Prong I, claims 53, 61, and 69 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Modifying a transaction based on a predefined transaction value correlating to a promotion identifier is considered to be an abstract idea of certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales and mental processes; such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Other limitations to the claims include configuring a promotion database with a plurality of predefined transaction values for respective promotion identifiers, wherein the promotion database comprises a correlation look-up table that correlates each of the respective promotion identifiers in the promotion database to a respective predefined transaction value; receiving an authorization request generated by a point of sale terminal, wherein the authorization request comprises a first transaction amount associated with a reward logic identifier, and wherein the first transaction amount facilitates querying of the promotion database and does not trigger a purchase of a good or service; and in response to determining that the first transaction amount correlates to the predefined transaction value of the plurality of predefined transaction values stored in the promotion database, generating, based at least in part on the reward logic identifier associated with the first transaction amount, a correlation between a promotion identifier and the predefined transaction value in the correlation look-up table; and initiating an action associated with the point of sale terminal to modify, based at least in part on a promotion associated with the promotion identifier, a second transaction amount associated with a transaction related to the purchase of the good or service. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 53, 61, and 69 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 53, 61, and 69 recite the following additional elements: Device, Processor, Promotion Database, Point of Sale Terminal, Computer and Storage Devices, and Computer Program Product. These additional elements in claims 53, 61, and 69 are not found to integrate the judicial exception into a practical application. The claims recite a Point of Sale terminal generating an authorization request, however, this limitation does not integrate the judicial exception (abstract idea) into a practical application. Point of sale terminal generating an authorizations request is a process that every point of sale terminal is designed to do and therefore, this additional limitation is seen as generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. point of sale terminal authorizing transactions). Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 53, 61, and 69 recite - configuring a promotion database with a plurality of predefined transaction values for respective promotion identifiers, wherein the promotion database comprises a correlation look-up table that correlates each of the respective promotion identifiers in the promotion database to a respective predefined transaction value and wherein the first transaction amount facilitates querying of the promotion database and does not trigger a purchase of a good or service. However, merely configuring a database by correlating two pieces of data together (e.g. promotion identifiers and predefined transaction values) and using said data to query the database is seen as receiving, processing, and storing data or electronic recordkeeping. The courts have recognized that “receiving, processing, and storing data” and “electronic recordkeeping” are seen as well‐understood, routine, and conventional computer functions (See Alice Corp.) . Therefore, claims 53, 61, and 69 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe “general computer system” operating with a “general processor”, ¶¶ [0096] [0097], which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 54-60, 62-68, and 70-72 further recite the system, method, and computer readable media of independent claims 53, 61, and 69, respectively. Dependent claims 54-60, 62-68, and 70-72 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 53, 61, and 69. For example, claims 54-60, 62-68, and 70-72 further describe modifying a transaction based on a predefined transaction value correlating to a promotion identifier – which is only further narrowing the scope of the abstract idea recited in the independent claims:
Under Step 2A, Prong I, claims 54, 58, 59, 62, 66, 67, 70, and 72 further describe a second action as processing the modified transaction either via electronic funds or credit which further describes the abstract idea. Claims 55-57, 63-65, and 71 further describe a second action as updating the promotion database, which further describes the abstract idea. Claims 60 and 68 further describe identifying a consumer profile in the authorization request and initiating an action associated with the point of sale, which further describes the abstract idea. Claims 54-60 (dependent on claim 53), claims 62-68 (dependent on claim 61), and claims 70-72 (dependent on claim 69) fail to cure this deficiency of their respective independent claim (set forth directly above) because they further narrow the scope of the abstract idea recited in the independent claims and are rejected accordingly.
Under Step 2A, Prong II, for dependent claims 54-60, 62-68, and 70-72, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
Under Step 2B, the dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Allowable Subject Matter
Claims 53-72 are allowable over the art.

Claims 53-60, 61-68, and 69-72 are system, method, and computer-readable medium claims, respectively, with substantially indistinguishable features between each group. For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 53:
A system, comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to: 
configure a promotion database with a plurality of predefined transaction values for respective promotion identifiers, wherein the promotion database comprises a correlation look- up table that correlates each of the respective promotion identifiers in the promotion database to a respective predefined transaction value; 
receive an authorization request generated by a point of sale terminal, wherein the authorization request comprises a first transaction amount associated with a reward logic identifier, and wherein the first transaction amount facilitates querying of the promotion database and does not trigger a purchase of a good or service; and 
in response to determining that the first transaction amount correlates to the predefined transaction value of the plurality of predefined transaction values stored in the promotion database, 
generate, based at least in part on the reward logic identifier associated with the first transaction amount, a correlation between a promotion identifier and the predefined transaction value in the correlation look-up table; and 
initiate an action associated with the point of sale terminal to modify, based at least in part on a promotion associated with the promotion identifier, a second transaction amount associated with a transaction related to the purchase of the good or service.
With respect to Claims 61 and 69:
All limitations as recited have been analyzed to claim 53. Claim 61 recites “A computer-implemented method, comprising:” the steps performed by system claim 53. Claim 69 recites “A computer program product, stored on a computer readable medium, comprising instructions that when executed by one or more computers cause the one or more computers to:” perform the steps executed by system claim 53. Claims 61 and 69 do not teach or define any new limitations beyond claim 53. Therefore they are analyzed under the same rationale.

With respect to Claim 54:
The system of claim 53, wherein the action is a first action, and wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: in response to completing the first action, initiate a second action associated with the point of sale terminal to process the transaction related to the purchase of the good or service at a modified transaction amount.
With respect to Claims 62 and 70:
All limitations as recited have been analyzed to claim 54. Claims 62 and 70 do not teach or define any new limitations beyond claim 54. Therefore they are analyzed under the same rationale.

With respect to Claim 55:
The system of claim 53, wherein the action is a first action, and wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: in response to completing the first action, initiate a second action associated with the promotion database to update the promotion identifier.
With respect to Claims 63 and 71:
All limitations as recited have been analyzed to claim 55. Claims 63 and 71 do not teach or define any new limitations beyond claim 55. Therefore they are analyzed under the same rationale.

With respect to Claim 56:
The system of claim 53, wherein the action is a first action, and wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: in response to completing the first action, initiate a second action associated with the promotion database to update a redemption field of the promotion database associated with a status of the promotion.
With respect to Claim 64:
All limitations as recited have been analyzed to claim 56. Claim 64 does not teach or define any new limitations beyond claim 56. Therefore it is analyzed under the same rationale.

With respect to Claim 57:
The system of claim 53, wherein the action is a first action, and wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: in response to completing the first action, initiate a second action associated with the promotion database to remove the correlation between the promotion identifier and the predefined transaction value in the correlation look-up table.
With respect to Claim 65:
All limitations as recited have been analyzed to claim 57. Claim 65 does not teach or define any new limitations beyond claim 57. Therefore it is analyzed under the same rationale.

With respect to Claim 58:
The system of claim 53, wherein the action is a first action, and wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: in response to the determining that the first transaction amount correlates to the predefined transaction value of the plurality of predefined transaction values stored in the promotion database, initiate a second action associated with a bank system to facilitate an electronic funds transfer from a bank account related to an account number included in the authorization request.
With respect to Claims 66 and 72:
All limitations as recited have been analyzed to claim 58. Claims 66 and 72 do not teach or define any new limitations beyond claim 58. Therefore they are analyzed under the same rationale.

With respect to Claim 59:
The system of claim 53, wherein the action is a first action, and wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: in response to the determining that the first transaction amount correlates to the predefined transaction value of the plurality of predefined transaction values stored in the promotion database, initiate a second action associated with a bank system to facilitate a credit transaction using a payment card related to an account number included in the authorization request.
With respect to Claim 67:
All limitations as recited have been analyzed to claim 59. Claim 67 does not teach or define any new limitations beyond claim 59. Therefore it is analyzed under the same rationale.

With respect to Claim 60:
The system of claim 53, wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: in response to the determining that the first transaction amount correlates to the predefined transaction value of the plurality of predefined transaction values stored in the promotion database, identify a consumer profile based at least in part on an account number included in the authorization request; and initiate the action associated with the point of sale terminal based at least in part on data included in the consumer profile.
With respect to Claim 68:
All limitations as recited have been analyzed to claim 60. Claim 68 does not teach or define any new limitations beyond claim 60. Therefore it is analyzed under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's  disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2011/0087530 to Fordyce for disclosing a transaction handler to process transactions; a portal to receive from users enrollment input identifying account identifiers of the users and respective loyalty programs; and a data warehouse to store data associating the account identifiers with the respective loyalty programs. In response to an authorization request received in the transaction handler for a payment transaction identifying a first account identifier, the computing apparatus is to use the data warehouse to determine whether the first account identifier is enrolled with a loyalty program; and if the first account identifier is enrolled with a first loyalty program, the computing apparatus is to use the transaction handler to request purchase details from the merchant via a response to the authorization request, and determine benefits to be awarded to the user of the first account identifier.
U.S. Publication 2011/0022448 to Strock for disclosing providing promotional rewards is provided. First, a promotional reward is communicated to a customer. The promotional reward offer comprises a promotional reward associated with one or more promotional reward-earning behaviors and a promotional time frame. The offer may specify a customer population, and the customer may be enrolled in the promotional reward program if the customer is determined to be in the population. The customer is credited a promotional reward if the customer accomplishes the promotional reward-earning behavior(s) within the promotional time frame. The customer may also be enrolled in a base reward program. The promotional rewards and base rewards may be accumulated in a customer account. A system for implementing a promotional rewards program is also provided.
U.S. Publication 2013/0144700 to VanDeburg for disclosing processing promotions and prepaid accounts are provided. In one exemplary embodiment, a method includes providing a unique identifier associated with a promotion to a customer and associating the unique identifier with a promotion code in a database. The method also includes the step of receiving the unique identifier from a merchant, where the customer provided the unique identifier to the merchant in order to redeem the promotion in a transaction. Finally, the method includes retrieving the promotion code from the database based on the received unique identifier, and transmitting the promotion code for delivery to the merchant.
U.S. Publication 2010/0174596 to Gilman for disclosing a transaction processing system, receiving a transaction authorization request message generated from a point of interaction, the transaction authorization request message including a purchase amount, and a customer account identifier, the transaction processing system generating an authorization response message for transmission to the point of interaction. The rewards systems further include a messaging system, in communication with the transaction processing system, generating a rewards message for transmission to a mobile device associated with the customer account identifier, the rewards message including details of a status associated with a reward transaction.
U.S. Publication 2013/0117087 to Coppinger for disclosing security is provided to electronically performed transactions by authenticating transaction instruments (such as electronic coupons, electronic receipts and electronic vouchers such as electronic tickets) that are utilized by a customer in a transaction, such as by a participating customer in a loyalty program. In an electronic wallet application provided on a mobile communication device, for example, digital signatures are applied to verify the authenticity of such transaction instruments when communicated between the communication device and a gateway that effectuates such transactions and defines, manages, distributes, processes and/or applies the corresponding transaction instruments. Digital signatures may also be applied to verify the authenticity of transaction instruments and related data when communicated between the gateway and other entities or systems.
U.S. Publication 2013/0346170 to Epstein for disclosing a customer loyalty rewards program random enhanced reward distribution system and method may comprise a server (304) receiving an indication that a user is a qualified participant because the user is one of a recipient of customer loyalty rewards program currency and qualified to be such a recipient. The server (304) may be configured to provide the user with a representation of a game (1400), via a communication network (290). The server (304) may be configured to receive, via the communication network (290), from the user, an indication that the user participates (1402) using the representation of the game (1400). The server (304) may determine whether the user is an enhanced reward recipient. The server (304) may be configured to determine whether the user is an enhanced reward recipient by selecting a position in a results array (100) predetermined to contain the indication (104) of whether the user is an enhanced reward recipient.
U.S. Publication 2002/0062249 to Iannacci for disclosing a system and process that provides an on-line, interactive, and fully integrated benefit-driven value exchange and settlement program that monitors, evaluates, and manages economic and personal benefits and executes functions to produce and acquire the maximum or preferred benefit items for users by guiding and automating appropriate payment and settlement actions. The present invention finds useful patterns in data; produces conclusions based on rules and experience; responds to environmental changes with or without human intervention; and, may evolve through selecting the best results from random mutations all of which are intended to maximise user value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
September 9, 2022